                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )   18-00282-01-CR-W-DGK
        v.                                        )
                                                  )
MICHAEL A. KHEOP,                                 )
                                                  )
                      Defendant.                  )

              ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                          DEFENDANT’S COMPETENCY

         On April 3, 2019, Magistrate Judge Lajuana M. Counts ordered Defendant to undergo a

competency evaluation. Defendant was examined by Dr. Jeremiah Dwyer, Ph.D., who prepared

a report dated June 12, 2019.

         The report opines Defendant is competent to proceed. On October 9, 2019, Magistrate

Judge Counts held a competency hearing with the parties and issued a report and recommendation

finding Defendant is competent to proceed.            Neither party objected to the report and

recommendation.

         After making an independent review of the record, it is

         ORDERED that the Report and Recommendation of Magistrate Judge Lajuana M. Counts

is adopted in its entirety, and this court finds that Defendant is competent. It is further

         ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

April 3, 2019, and the date of this order is excluded in computing the time within which the trial

of this criminal action must commence.

         IT IS SO ORDERED.

Date:        October 25, 2019                     /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT
